The opinion of the court was delivered by
Nioholls, C. J.
The decisions rendered by this court in the matter of the kState of Louisiana vs. (No. 13,116) The New Orleans Debenture Redemption Company, Limited, and, In the Matter of the State of Louisiana vs. The New Orleans Redemption Company, Limited, having affirmed the judgment of the District Court, in so far as it annulled the charter of the New Orleans Debenture Redemption Company of Louisiana, Limited, and annulled the order of the District Court appointing a receiver to that company setting at large all matters touching and connected with the matter of said receivership, there is no longer any necessity for our acting upon the application herein made. '
For the reason assigned, it is 'ordered that the order and writs hereinbefore issued be set aside and relators’ application herein is denied. ..
Mr. Justice Monroe takes no part in the case here as he decided it in the court, of first, instance.